Pursuant to statute (Judiciary Law § 90 [7]), the Grievance Committee for the Ninth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as petitioner, against Mark Brettsch*727neider, an attorney and counselor-at-law, admitted to practice in this court on December 12, 1984, based upon acts of professional misconduct by said attorney which are set forth in the Committee’s petition dated March 26, 1987, including the conviction of the respondent in the District Court of Nassau County on March 12, 1987, upon his plea of guilty of the crime of insurance fraud in the third degree, a "Serious Crime”.
The respondent Mark Brettschneider, an attorney, is suspended as of this date, pending the further order of this court.
Ordered that the said respondent Mark Brettschneider be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law.
Ordered and directed that the respondent Mark Brettschneider shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof.
Gary L. Casella, Esq., of 200 Bloomingdale Road, White Plains, New York, Chief Attorney for the Grievance Committee for the Ninth Judicial District, is hereby appointed as attorney for the petitioner in such proceeding.
The respondent is directed to serve and file his answer to the petition within 10 days after service of a copy of this order upon him.
The issues raised by the petition and answer are referred to Hon. Max H. Galfunt (retired Judge of the Criminal Court of the City of New York) as Special Referee to hear and to report together with his recommendations on the issues. Mangano, J. P., Bracken, Brown, Niehoff and Weinstein, JJ., concur.